Citation Nr: 1629097	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1978 to August 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing was scheduled for a June 9, 2016 hearing.  The Veteran, however, did not report for the hearing, provided no explanation for failing to report, and has not requested to have the hearing rescheduled.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA audiology examination in August 2011.  Puretone thresholds were as follows:

08/2011


HERTZ









500
1000
2000
3000
4000
RIGHT
20
15
40
60
70
LEFT
20
20
40
45
65

Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

In a July 2012 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss and, on the basis of the August 2011 examination results, assigned a noncompensable disability rating.

The Veteran subsequently submitted March 2014 audiology testing results from the New Sound Hearing Air Center.  Puretone threshold results were as follows: 

03/2014


HERTZ









500
1000
2000
3000
4000
RIGHT
105
110
115
120
115
LEFT
95
90
100
115
100

Speech discrimination was 28 percent in the right ear and 28 percent in the left ear.  A diagnosis of unspecified hearing loss was provided.

The Veteran was afforded an additional VA audiology examination in August 2014.  The examiner stated that the Veteran could not or would not provide valid and reliable test results, as there was a 40 dB difference between speech recognition results and puretone averages in the right ear and a 50 dB difference in the left ear.  The examiner stated that although the Veteran was counseled regarding the inconsistencies and was reinstructed on how to take the test, the inconsistencies did not resolve.  The examiner concluded that such findings were consistent with a non-organic influence on the testing results and that he was therefore unable to describe the Veteran's symptoms without resorting to mere speculation.

The Board notes that the March 2014 private audiology results show profound bilateral hearing loss.  However, the August 2014 VA examiner's report casts significant doubt on the validity of the private testing results.  In addition, the Board notes that the private testing results do not indicate whether Maryland CNC speech discrimination testing was performed, as required by VA regulation.  See 38 C.F.R. § 4.85(a) (2015).  Under these circumstances, the Board finds that a remand for an additional VA examination is warranted in order to clarify the inconsistent audiology testing results of record.

The Board also notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the Board notes that the August 2014 VA examination report indicates the Veteran failed to fully cooperate during the course of his examination.  As such, the Veteran must be advised on remand that it is his responsibility to report for the examination and to cooperate in the development of the case in a forthright manner, and that the consequences for his failure to do so may include the denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his service-connected bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

If the examiner determines that any test results are not valid, the examiner should explain the basis for that determination.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and that the consequences for his failure to report for a VA examination and to cooperate in a forthright manner may include the denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




